Mitchell, J.
By the terms of the order or draft sued on, the drawer directed the defendant to pay the plaintiff a certain sum.
The defendant. accepted the draft, expressly agreeing to pay the plaintiff the sum named. Clearly the plaintiff held the legal title to the demand, and was the real party in interest.
It did not concern the defendant that there was an agreement between the drawer and the plaintiff that the latter took the order only for collection; the proceeds, when collected, to be applied on-the indebtedness of the former to the latter.
No exceptions were taken on the trial of the cause which raise any cither question.
Judgment affirmed.